Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 23, 2019

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
       Appellants’ unopposed second motion for an extension of time to file the appellants' brief
is granted. We order the appellants’ brief due February 5, 2020. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court